Citation Nr: 1816532	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO. 10-45 627	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


ORDER

Service connection for a back disorder is denied. 


FINDING OF FACT

A back disorder is not related to service. 


CONCLUSION OF LAW

A back disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from June 1968 to June 1971. He also had additional service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the RO in Winston-Salem, North Carolina.

In July 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). The Veteran was informed of the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim. He was also afforded an additional 60 days to submit evidence after the hearing. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

In January 2017, the Board reopened the previously denied claim of entitlement to service connection for a back disorder and remanded it for additional evidentiary development. In July 2017, the Board again remanded the claim for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The presumptive chronic diseases include arthritis.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

A review of the service treatment records reveals that, while the Veteran was treated for an acute lumbar sprain in service, his back was normal at service separation. 

A June 16, 1970, Hospital Discharge Note reveals a diagnosis of acute lumbar sprain, no trauma. Idiopathic thoracic scoliosis was also noted. 

A June 26, 1970, Clinical Note reveals complaint of low back pain and muscle spasm. The diagnosis was recurrent low back sprain. 

A June 9, 1970, Clinical Note reveals the Veteran experienced onset of back pain on that morning while getting out of bed and had been in good health prior to that. The examiner noted that he developed an aching back without previous history of trauma, and that he had similar episodes in the past, which resolved without treatment. The diagnosis was acute lumbar sprain, which was treated and improved.

A July 30, 1970, follow-up notes that the Veteran was doing well with no pain and no radiation of pain. He had full range of motion on examination. The impression was resolved lumbar sprain.

A report of medical examination performed on April 20, 1971 (service separation) reveals normal findings for the spine. A physical profile rating of L-1 was assigned. The Veteran's service treatment records were reviewed by the examiner who noted that the acute lumbar strain of June 1970 had resolved and the idiopathic thoracic scoliosis predated service and was asymptomatic.

The Veteran filed a service connection claim shortly after service separation. The report of a September 1971 VA General Medical Examination reveals the Veteran's history of a back strain with low back pain which occasionally will be referred to the lateral aspect of the left thigh. Examination of the spine revealed normal curvatures, no tenderness, no muscle spasm, and no lost motion. Straight-leg-raising and Patrick sign were negative, bilaterally. The Veteran could walk on his heels and toes without difficulty. There was no weakness of dorsiflexion of the great toes. Both legs measured equal in length and in circumference. X-rays were normal. The assessment was history of low back strain without positive findings on examination.

There is subsequently no record of pertinent complaints, treatment or diagnoses for several decades. 

A June 29, 2001, Clinical Note reveals complaint of pain in the back for 2 weeks. X-rays revealed mild degenerative joint disease with mild disc space narrowing (VBMS record 07/11/2007 at 85). 

A September 24, 2001, Clinical Note reveals the Veteran had been working on a ceiling at work in a bathroom while standing on a ladder. He fell off the ladder and into the bathtub, striking his low back on the edge of the bathtub. An MRI revealed a disc herniation at L4-5 on the left (VBMS record 07/11/2007 at 55). The Veteran underwent a left lumbar micro discectomy at L4-5 on October 9, 2001 (VBMS record 09/14/1994). 

A January 17, 2002, Clinical Note reveals the Veteran was walking to the bathroom and threw his back out (VBMS record 07/11/2007 at 21). 

A January 31, 2002, Neurosurgery Note reveals a ruptured disc at the level of the previous surgery. The Veteran was advised to practice proper bending and lifting techniques while on the job and at home (VBMS record 07/11/2007 at 18).

An August 3, 2005, Clinical Note reveals complaint of back pain and leg pain for the prior week. The Veteran denied any injury (VBMS record 07/11/2007 at 26). 

An October 2005 MRI reveals degenerative changes with disc protrusion at L3-4 and L4-5 (VBMS record 07/11/2007 at 76). 

A March 15, 2006, Surgical Note reveals the Veteran underwent a lumbar decompression due to lumbar spinal stenosis with neurogenic claudication (VBMS record 07/11/2007 at 51).

An April 6, 2009, Neurosurgery Clinic Note reveals the Veteran inquired whether his back complaints could be related to his problems in the military. The examiner stated that they certainly could be related (VBMS record 07/11/2007).

The report of a November 2009 VA Spine Examination reveals the Veteran's history of having to carry lot of equipment in the service. According to the Veteran, one day, he stepped down and could not move. He was admitted to the hospital and was placed on light duty. He was discharged in 1971 and did not have any problems until 3 years later when he had onset low back pain. The examiner opined that the current lower back condition is less likely as not (50/50 probability) result of the back ache, back pain, and acute lumbar strain that were diagnosed during military service. The rationale is that the lumbar strain was shown to have resolved in service. The scoliosis is congenital condition and not caused by the military service.

Subsequent outpatient treatment records show continuing treatment for back complaints with multiple surgeries and a resulting diagnosis of failed back syndrome. 

An August 22, 2016, letter from C. Bonasso, MD, states that the Veteran asked if traumatic injuries that he suffered in service could have aggravated his back leading up to the pain he has been experiencing, and Dr. Bonasso told him that any underlying stenosis could have been aggravated by service-related injuries.

After a review of all of the evidence, the Board finds that, while the Veteran sustained an acute back injury in service, there were no chronic residuals. The current low back disorder is not related to service. 

In so finding, the Board places significant weight on the normal examination findings at service separation and the normal examination findings several months later in September 1971. Indeed, the September 1971 examination included X-rays which were read as normal. The Board also places significant weight on the medical opinion of the November 2009 examiner, which is informed by and consistent with the normal findings at service separation. 

While there is no question that the Veteran reported symptoms in service and was treated in service, the Veteran has been remarkably inconsistent in describing the events of service and after service. In a March 2011 account, the Veteran attributed his back problems to his duties in Germany, which involved jumping out of the back of a truck from a 4 foot height with tools and equipment. Later in the same account, he stated that it was from a 5 foot height. He told the November 2009 VA examiner that he merely stepped down while carrying equipment. In a July 2015 Pain Consult, he stated that he injured his back in a skydiving accident. A friend of the Veteran stated that he has known the Veteran since 1964, and he suffered a back injury while serving in Vietnam. Notably, there is no evidence that the Veteran ever served in Vietnam and he has repeatedly stated that the injury occurred in Germany. In the Notice of Disagreement, he specified that he was treated at Wurzburg Hospital. In contrast to these accounts, the service treatment records reflect that symptoms began one morning when the Veteran was getting out of bed. There is no description of trauma of any kind. In informal argument, the Veteran's representative contends that the current back disorder is actually secondarily related to his service-connected right pes planus and left hallux valgus. 

The Veteran has also provided inconsistent accounts regarding how soon after service he had a recurrence of symptoms. On the September 2010 VA Form 9, the Veteran stated that he had treatment in service and continuous treatment after service. However, in the Notice of Disagreement, he stated that he injured his back in Germany and started having problems with his low back again "around 1975." This would be about 4 years after service separation. He told the November 2009 VA examiner that he did not have any problems for 3 years after service. 

Based on the inconsistent nature of the Veteran's account regarding the events of service, and the account submitted in his behalf, the Board finds these accounts to be lacking in credibility. The only credible evidence regarding what occurred in service comes from the service treatment records and the September 1971 examination report. 

Also notable, the Veteran has sustained multiple back injuries after service, including a fall from a ladder in 2001, which apparently necessitated surgical intervention shortly thereafter. The Veteran asserts that these injuries merely aggravated a service-related back disorder. However, there is no medical opinion that purports to relate any post-service back disorder to service. The statement provided by Dr. Bonasso ("could have") is inconclusive on this point. Moreover, it presumes the existence of "traumatic injuries" in service with resulting "underlying stenosis." As discussed above, the service treatment records reflect that there were no traumatic injuries affecting the back in service. The Veteran's statements to this effect are not credible. The service treatment records also reflect that there was no service-related underlying stenosis. The Veteran's back was clinically normal at service separation. 

The statement provided by a VA neurosurgeon in April 2009 ("could be") is also inconclusive. This evidence states only that such a relationship is not impossible. It does not establish, or even suggest, that such a relationship is at least 50 percent likely. The United States Court of Appeals for Veterans Claims (Veterans Court) has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus. See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

Regarding the presumption of service connection for arthritis, the Board finds that arthritis was not noted in service and did not become manifest to a degree of 10 percent or more within 1 year after service. Both degenerative arthritis and traumatic arthritis require X-ray evidence in order to substantiate a 10 percent disability rating. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. The X-rays taken in September 1971 were normal. 

Regarding aggravation of the congenital thoracic scoliosis, the Board finds that the normal examination findings at service separation ("asymptomatic") and in September 1971 provide strong evidence against such aggravation. Moreover, the condition currently diagnosed affects the lumbar spine, not the thoracic. 

The only evidence in favor of a relationship between current lumbar degenerative disc disease and service comes from the Veteran's lay statements, and those submitted on his behalf. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as degenerative disc disease or arthritis to remote events in service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized medical knowledge and is not capable of lay observation. The Board also notes that the diagnosis in service is different than the current diagnosis. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed sprain in service and the current degenerative disc disease.

Turning to the assertion of the Veteran's representative in the informal hearing that the current back disorder is secondary to his service-connected right pes planus and left hallux valgus, there is simply no competent evidence even suggesting such a relationship. 

The Board acknowledges that a VA medical opinion has not been obtained to address secondary causation or aggravation. However, the Board finds that a VA examination is not necessary in order to decide this question. 

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. Id. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

Here, there is no medical suggestion of secondary causation or aggravation. This assertion comes from the Veteran's representative after years of the Veteran arguing direct causation. As the only evidence that the claimed disorder is related to his service-connected disabilities consists of conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not warranted. 

Finally, the Board acknowledges that the Veteran served in the Army Reserve and is presumed to have served periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). The requirements for establishing service connection for injury or disease incurred during such periods is more stringent than establishing service connection for periods of full-time active duty. The Veteran does not allege that he became disabled from a disease or injury incurred or aggravated in line of duty during any period of ACDUTRA, or that he became disabled from an injury incurred or aggravated in line of duty during any period of INACDUTRA. See 38 U.S.C. § 101(24) (West 2014). Moreover, the record contains no line-of-duty investigations or other service treatment records that would substantiate such line-of-duty injury or disease. 

In sum, the Board finds arthritis did not become manifest to a degree of 10 percent or more within one year of service separation and that a low back disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities. In light of these findings, the Board concludes that service connection for the claimed back disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion 
 

Department of Veterans Affairs


